Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8,11-13 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: See previous Office action for reasons for allowance for claims 7,8 and 20.
New claim 22 is allowable for incorporating indicated allowable subject matter of previous claim 9 into independent claim form.
The closest prior art found was Eberhart US 2015/0092391 in view of Ohno US 2015/0286120 using Scheng US 2017/0003580 as documentary evidence.
Eberhard discloses an arrangement comprising: a conversion element 10 comprising: a wavelength converting conversion material 20; a matrix material (metal phosphate matrix 0056) in which the conversion material is embedded (paragraph 0059); and a substrate 16 on which the matrix material with the embedded conversion material is directly arranged (Figures 1-3), wherein the matrix material comprises at least one condensed sol-gel material; wherein the matrix material comprises at least lithium water glass, sodium water glass, potassium water glass or a mixture thereof (sodium water glass paragraph 0084).  Eberhard further discloses the matrix material consists essentially of at least lithium water glass, sodium water glass, potassium water glass or a mixture thereof (see paragraphs 0035 and 0093); and a laser source 12 configured to emit primary radiation during operation (0049), wherein the conversion 
However, the combination fails to teach or fairly render obvious wherein the matrix material comprises at least lithium water glass, sodium water glass, potassium water glass or a mixture thereof, wherein the lithium water glass, the sodium water glass, the potassium water glass or the mixture thereof has a module from 1.5 to 5 (for claim 20) and the matrix material comprises lithium water glass and potassium water glass with a ratio of 1:3 and 3:1 respectively (for claim 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875